Confidential

Exhibit 10.1
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.
SECOND AMENDED AND RESTATED LICENSE AGREEMENT
THIS SECOND AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) is entered
into as of July 1, 2015 (“Amendment Date”) by and among UCL BUSINESS PLC, a
public limited company incorporated under the laws of England and Wales with
company registration number 02776963 and with its registered office at The
Network Building, 97 Tottenham Court Road, London W1T 4TP (“UCL”), and OCERA
THERAPEUTICS, INC., a corporation organized and existing under the laws of the
State of Delaware, with principal offices located at 525 University Ave, Suite
610, Palo Alto, California 94301 (“Ocera”).
RECITALS
WHEREAS, UCL is the owner of rights in the Compound and the UCL Technology (as
defined below);
WHEREAS, Ocera is engaged in the development of pharmaceutical products;
WHEREAS, UCL and Ocera have entered into that certain License Agreement
effective as of December 22, 2008 (the "Effective Date”), as amended by that
certain letter agreement between UCL and Ocera, dated June 23, 2010 (the
"Original Agreement”);
WHEREAS, UCL and Ocera amended and restated, effective as of July 26, 2011, the
Original Agreement in its entirety and replaced the Original Agreement, which
replacement agreement was amended by that certain deed between UCL and Ocera,
dated February 20, 2013 (collectively the “Amended and Restated Agreement”); and
WHEREAS, UCL and Ocera desire to amend and restate the Amended and Restated
Agreement and to replace the Amended and Restated Agreement as set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
DEFINITIONS

1.1    “Affiliate” shall mean any company or entity controlled by, controlling,
or under common control with a party hereto and shall include any company or
entity 50% or more of the voting stock or participating profit interest of which
is owned or controlled, directly or indirectly,

1

--------------------------------------------------------------------------------

Confidential



by a party, and any company or other entity which owns or controls, directly or
indirectly, 50% or more of the voting stock of a party.
1.2    “Calendar Quarter” shall mean each respective period of three consecutive
months ending on March 31, June 30, September 30 and December 31.
1.3    “Calendar Year” shall mean each respective period of 12 consecutive
months beginning on January 1.
1.4    “Claim” shall mean a claim of any issued patent within the UCL Patents,
which covers (a) the use of a Licensed Product, or (b) the composition of a
Licensed Product.
1.5    “Claim Application” shall mean a claim within the UCL Patents, which
covers (a) the use of a Licensed Product, or (b) the composition of a Licensed
Product.
1.6    “Collaboration Agreement” shall mean the collaborative research agreement
between the parties with the same date as the Original Agreement.
1.7    “Commercially Reasonable Efforts” shall mean those efforts consistent
with the exercise of customary scientific and business practices as applied in
the pharmaceutical industry in a particular jurisdiction for development and
commercialization activities conducted with respect to other products of similar
potential and market size in such jurisdiction.
1.8    “Completion” shall mean, with respect to any preclinical or clinical
trial, (a) the completion of such preclinical or clinical trial, and (b) receipt
by UCL of written confirmation by Ocera that such preclinical or clinical trial
successfully met the endpoints or other objectives of such trial, provided that
“Completion” shall be deemed to have occurred irrespective of whether UCL has
received such written confirmation, once Ocera has received confirmation from
the relevant Regulatory Authority that Ocera can commence the next phase in the
development of a Licensed Product. For purposes of clarification, such next
phase shall in the case of Proof-of-Concept Phase II Trial be a Phase IIb Trial,
shall in the case of Phase IIb Trial be a Phase III Trial and shall in the case
of a Phase III Trial be an application for Regulatory Approval. “Complete” and
“Completed” shall have correlative meanings.
1.9    “Compound” shall mean the combination of the compounds known as
L‑Ornithine and Phenylacetate (and all analogs, salts, polymorphs, prodrugs,
isomers and formulations of the foregoing, including any derivatives which are
covered by the UCL Technology).
1.10    “Confidential Information” shall have the meaning provided in Section
7.1.
1.11    “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense to such Information, Patents
or intellectual property rights without violating the terms of any agreement or
other arrangement with any Third Party.

2




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



1.12    “Development Plan” shall mean a summary of the pre-clinical, clinical
and pharmaceutical development plan, which sets out the activities and timetable
for the development of the Compound and Licensed Product, as updated by Ocera
and/or its Sublicensees from time to time and provided to UCL.
1.13    “Dosage Form” shall mean the physical form of a dose of a Licensed
Product, such as a capsule, tablet, sachet or intravenous administration.
1.14    “External Funding” shall mean any funding or assistance provided by any
Third Party, including without limitation, any state or public body.


1.15    “Field” shall mean any and all uses.
1.16    “First Commercial Sale” shall mean, with respect to a Licensed Product,
the first sale for end use or consumption of such Licensed Product in a country
after the Regulatory Authority in such country has granted Regulatory Approval.
1.17    “GAAP” shall mean generally accepted accounting principles in the United
States, or internationally, as appropriate, consistently applied and shall mean
the international financial reporting standards (“IFRS”) at such time as IFRS
becomes the generally accepted accounting standard and applicable laws require
that a party use IFRS.
1.18    “Generic Competition” shall mean, with respect to a given country in the
Territory, the introduction by one or more Third Parties into such country,
including by means of parallel imports, of one or more generic product(s). A
generic must contain the same active ingredient as the reference drug and
compete with the applicable Licensed Product.
1.19    “Indication” shall mean a disease, disorder, symptom or other particular
circumstance that indicates the advisability or necessity of a specific medical
treatment or procedure.
1.20    “Information” shall mean all tangible and intangible (a) technology,
trade secrets, inventions (whether patentable or not), methods, know-how,
clinical and test data and results (including pharmacological, toxicological and
clinical test data and results), analytical and quality control data, results or
descriptions, software and algorithms and (b) compositions of matter, cells,
cell lines, assays, animal models and physical, biological or chemical material.
1.21    “Licensed Product” shall mean a product that contains or comprises the
Compound, including all analogs, formulations, combinations with other active
agents, line extensions and modes of administration thereof.
1.22    “Losses” shall have the meaning provided in Section 9.1.
1.23    “Major Country” shall mean France, Germany, Italy, Spain, the United
Kingdom, Japan or the United States of America.
1.24    “NAFLD Collaboration Agreement” shall mean the collaboration research
agreement between UCL and Ocera entered into on the Amendment Date.

3




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



1.25    “NAFLD Data Delivery Date” shall mean the date upon which UCL delivers
to Ocera the results of the NAFLD Preclinical Study.
1.26    “NAFLD Preclinical Study” shall mean a study of the Compound in animal
models of NAFLD conducted by Professor Rajiv Jalan or his research team as more
fully described in and pursuant to the NAFLD Collaboration Agreement.
1.27    “NDA” shall mean a new drug application (as more fully defined in 21
C.F.R. 314.5 et seq.) or equivalent application, and all amendments and
supplements thereto filed with the applicable Regulatory Authority in a country
or jurisdiction in the Territory (including any supra-national agency such as in
the European Union), including all documents, data, and other information
concerning a pharmaceutical product which are necessary for gaining Regulatory
Approval to market and sell a pharmaceutical product.
1.28    “Net Sales” shall mean the total gross amount invoiced for sales or
other dispositions of Licensed Products by or on behalf of Ocera and/or its
Sublicensee(s) to Third Party customers, after deducting, in accordance with
GAAP, any (a) credits, allowances, samples, discounts and rebates to, and
chargebacks from the account of, such Third Party customers; (b) freight,
postage, shipping and insurance costs; (c) trade discounts, cash discounts,
quantity discounts and rebates, including charge back payments, and rebates
granted to managed care organizations, including, but not limited to,
wholesalers and chain and pharmacy buying groups; (d) retroactive price
reductions; (e) amounts payable resulting from governmental, regulatory or
agency mandated rebate programs, (f) amounts repaid or credited for
uncollectible amounts on previously sold products; (g) sales, value-added and
other direct taxes incurred directly in connection with the sale of Licensed
Products; and (h) customs duties, custom broker charges and other surcharges and
governmental charges incurred in connection with the exportation or importation
of Licensed Products, to the extent the same are actually charged and separately
itemised on the relevant invoice. In the case of any sale or other disposal of a
Licensed Product between or among Ocera and its Affiliates or Sublicensees, for
resale, Net Sales shall be calculated as above only on the value charged or
invoiced on the first arm’s-length sale thereafter to a Third Party. In the case
of any sale or other disposal for value, such as barter or counter-trade, of any
Licensed Product other than in an arm’s-length transaction exclusively for
money, Net Sales shall be calculated as above on the value of the non-cash
consideration received or, if higher, the average sales price of such Licensed
Product (for like quantity) during the applicable reporting period in the
country of sale or disposal; provided, however, that any dispute as to the
determination of Net Sales in accordance with the immediately preceding sentence
that cannot be resolved by agreement of the parties shall be referred to an
expert for resolution in accordance with the provisions of Exhibit E.
Any disposal of Licensed Products for, or use of Licensed Products in, clinical
or pre-clinical trials, given as free samples or given free to government or
charitable organisations solely for distribution as part of indigent programs
shall not be included in Net Sales.
In the case of any product that is a Licensed Product sold in combination with
any other active ingredient(s), compound(s) or component(s) (for example, a
delivery device) that is not part of the Licensed Product or is priced
separately, whether packaged together or in the same therapeutic formulation (a
“Combination Product”), Net Sales for such Combination Product shall be

4




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/(A+B) where A is the invoice price of the Licensed Product, if sold
separately, and B is the total invoice price of the other active ingredient(s)
or compound(s) in the Combination Product, if sold separately. If, on a
country‑by‑country basis, the other active ingredient(s) or compound(s) in the
Combination Product is not sold separately in said country, Net Sales for the
purpose of determining royalties of the Combination Product shall be calculated
by multiplying actual Net Sales of such Combination Product by the fraction A/D,
where A is the invoice price of the Licensed Product, if sold separately, and D
is the invoice price of the Combination Product. If neither the Licensed Product
nor the other active ingredient(s) or compound(s) in the Combination Product is
sold separately in a given country, the parties shall determine Net Sales for
such Combination Product by mutual agreement based on the relative contribution
of the Licensed Product and the other active ingredient(s) or compound(s) in the
Combination Product; provided, however, that any dispute as to the determination
of Net Sales in accordance with the immediately preceding sentence that cannot
be resolved by agreement of the parties shall be referred to an expert for
resolution in accordance with the provisions of Exhibit E.
1.29    “New Compound” shall mean any compound or combination of compounds that
involves lowering of ammonia as part of its therapeutic effect, excluding the
Compound and [***].
1.30    “Non-Commercial Research” shall mean use of UCL Patents and/or UCL
Know-How for academic research or other non-for-profit purposes that do not use
the UCL Patents or the UCL Know-How in the research, development, production or
manufacture of products for commercial purposes.
1.31    “Nondisclosure Agreement” shall mean the nondisclosure agreement between
the parties, dated May 15, 2008.
1.32    “Option” shall have the meaning provided in Section 2.9.
1.33    “Option Term” shall mean the term commencing on the Amendment Date and
extending for up to 5 years after the NAFLD Data Delivery Date provided annual
option fees are paid by Ocera to UCL as set forth in Section 2.9.
1.34    “Patents” shall mean (a) patents, re-examinations, reissues, renewals,
confirmations, extensions (including supplemental protection certificates) and
term restorations, and (b) pending applications for patents, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications, including, without limitation,
inventors’ certificates.
1.35    “Phase IIb Trial” shall mean a study of a Licensed Product in human
patients to determine initial efficacy before commencing a Phase III Trial,
which study is determined by Ocera or its Sublicensee to be a Phase IIb Trial.
1.36    “Phase III Trial” shall mean a confirmatory pivotal study in human
patients with a defined dose or a set of defined doses of a Licensed Product
designed to ascertain efficacy and

5




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



safety of such Licensed Product for the purpose of submitting an application for
Regulatory Approval to the competent Regulatory Authority in a country or
jurisdiction in the Territory.
1.37    “Proof-of-Concept Phase II Trial” shall mean (a) a study of a Licensed
Product in human patients to obtain a preliminary indication of the doses that
result in suitable efficacy, safety and tolerance for acute liver failure, and
(b) a study of a Licensed Product in human patients to obtain a preliminary
indication of the doses that result in suitable efficacy, safety and tolerance
for hepatic encephalopathy.
1.38    “Regulatory Approval” shall mean any and all approvals (including price
and reimbursement approvals, if required), licenses, registrations, or
authorizations of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity that are necessary for the
manufacture, use, storage, import, transport and/or sale of a Licensed Product
in such jurisdiction.
1.39    “Regulatory Authority” shall mean the governmental authority or agency
having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products, delivery systems and
devices in the applicable country or jurisdiction in the Territory, including
the United States Food and Drug Administration, or any successor agency thereto,
in the United States of America.
1.40    “Royalty Term” shall mean, in the case of any Licensed Product, in any
country in the Territory, the period of time commencing on the First Commercial
Sale in such country and ending upon the later of (a) the expiration in such
country of the last-to-expire Valid Claim within the UCL Patents covering (i)
the composition or use of the Compound or (ii) the composition or use of the
Licensed Product or (b) ten (10) years after the date of First Commercial Sale
in such country, subject to Section 3.3.
1.41    “Sublicence Agreement” means any agreement between Ocera and a
Sublicensee.
1.42    “Sublicensee” shall mean a Third Party or an Affiliate of Ocera to whom
Ocera has granted a sublicense of any of the rights with respect to Licensed
Products licensed to Ocera under Section 2.1, beyond the mere right to purchase
Licensed Product.
1.43    “Term” shall have the meaning provided in Section 8.1.
1.44    “Territory” shall mean the world.
1.45    “Third Party” shall mean any entity other than UCL or Ocera or an
Affiliate of UCL or Ocera.
1.46    “Third Party License” shall have the meaning provided in Section 3.4.
1.47    “UCL NAFLD Know-How” shall mean Information that UCL or any of its
Affiliates Controls (i) on the Amendment Date that has been developed by
Professor Rajiv Jalan and the members of his research team working at the
University and which relates to the lowering of

6




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



ammonia to reduce the progression of NAFLD, liver cancer (including HCC), and/or
fibrosis and (ii) after the Effective Date that arises from the NAFLD
Preclinical Study.
1.48    “UCL NAFLD Patents” shall mean the Patents listed in Exhibit F to this
Agreement and any Patents that claim priority solely from the Patents listed in
Exhibit F and/or any of their priority filings and any other Patents owned by
UCL that relate to the UCL NAFLD Know-How.
1.49    “UCL NAFLD Technology” shall mean the UCL NAFLD Patents and UCL NAFLD
Know-How.
1.50     “UCL Indemnitee” shall have the meaning provided in Section 9.1.
1.51    “UCL Know-How” shall mean Information that UCL or any of its Affiliates
Controls (i) on the Effective Date that has been developed by Professor Rajiv
Jalan and the members of his research team working at the University and which
relates directly to the Compound in the Field in the Territory, including all
Information listed in Exhibit B, and (ii) after the Effective Date that arises
from the Proof-of-Concept Phase II Trial, the Collaboration Agreement, or the
NAFLD Preclinical Study and (iii) in respect of which Ocera exercises its option
under Section 2.7.
1.52    “UCL Patents” shall mean the Patents listed in Exhibit A to this
Agreement and any Patents that claim priority solely from the Patents listed in
Exhibit A and/or any of their priority filings and any other Patents owned by
UCL that relate to the Compound and are based on UCL Know-How.
1.53    “UCL Technology” shall mean the UCL Patents and UCL Know-How.
1.54    “University” shall mean University College London, a charity
incorporated by Royal Charter and having its address at Gower Street, London
WC1E 6BT.
1.55    “Valid Claim” shall mean a claim of any issued, unexpired patent within
the UCL Patents that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time allowed for appeal, and that has not been disclaimed or admitted to be
invalid or unenforceable through formal patent prosecution and/or maintenance
proceedings including through reissue or disclaimer.
2.
GRANT OF RIGHTS

2.1    Licenses Granted to Ocera. UCL hereby grants to Ocera, during the Term,
an exclusive license under the UCL Technology to research, develop, make, have
made, use, offer for sale, sell, import and export the Compound and Licensed
Products in the Field in the Territory subject to and in accordance with the
terms of this Agreement. Without limiting the foregoing, under the licenses
granted under this Section 2.1, UCL hereby grants to Ocera, during the Term, the
exclusive right to access, use and reference all data and know‑how within the
UCL Technology in the Territory in order to research, develop, make, have made,
use, offer for sale, sell, import and export the Compound and Licensed Products
in the Field in the Territory.

7




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



2.2    Commercially Reasonable Efforts. Ocera, agrees that it and, as
applicable, its Sublicensees, shall use Commercially Reasonable Efforts to
follow the Development Plan and to pursue development and commercialization of
Licensed Products in the Field in the Territory which shall include Commercially
Reasonable Efforts to:
(a)    develop a commercially viable Licensed Product in the Field;
(b)    file an Investigational New Drug application for a Licensed Product on or
before December 31, 2010;
(c)    initiate human clinical trials of a Licensed Product funded by Ocera on
or before December 31, 2011;
(d)    initiate a first Dosage Form (IV), first Indication proof-of-concept
Phase IIb Trial by the end of the first Calendar Quarter 2014;
(e)    initiate a second Dosage Form (oral), first Indication study in humans by
the end of the third Calendar Quarter 2015; and
(f)    market and promote at least one Licensed Product in each Major Country
where Regulatory Approval has been granted for that Licensed Product.
Every six (6) months from the Effective Date, Ocera will provide UCL with a
brief report on the status of such development and commercialization activities
and on Ocera’s progress with the Development Plan. As part of this report Ocera
shall inform UCL of the status of the IV Acute Liver Failure study progress
(second Indication) and share its plans with UCL for the potential development
of this Indication. If a report referred to in this paragraph demonstrates that
Ocera and/or its Sublicensees have not undertaken any development and/or
commercialization activities in respect of Licensed Products within the 6 month
period covered by the report or else have undertaken only development or
commercialization activities which are immaterial or trivial in nature, Ocera
shall within 30 days of a request from UCL meet with UCL to discuss the report
and shall provide UCL with evidence of Ocera’s ongoing commitment to the
development and commercialization of Licensed Products.


Upon written notice to UCL, Ocera may extend the dates for performance of the
above diligence obligations for a reasonable period of time if necessary to meet
the requirements or requests of any applicable Regulatory Authority or other
reasonable considerations, including, but not limited to, safety and
manufacturing considerations.
    
2.3    No Implied Licenses. No right or license under any Patents or Information
of either party is granted or shall be granted by implication. All such rights
or licenses are or shall be granted only as expressly provided in this
Agreement.
2.4    Proof-of-Concept Phase II Trials. The Proof-of-Concept Phase II Trial was
conducted and managed by UCL pursuant to study designs prepared by Professor
Rajiv Jalan. UCL did consult with Ocera and take account of any reasonable views
expressed by Ocera, provided

8




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



such views were expressed by Ocera within any reasonable timeframe notified to
Ocera by UCL, on all substantial matters related to such study designs, but
Ocera was not involved in the conduct or management of the Proof-of-Concept
Phase II Trial, although Ocera did provide support. UCL was solely responsible
for all costs and expenses of such Proof-of-Concept Phase II Trial, and funding
for such trial was provided through a grant by the Medical Research Council to
UCL. For the avoidance of doubt UCL and UCLB are not responsible for any further
costs incurred by Ocera in carrying out the Development Plan.
2.5    Supply of Compound. Promptly after the Effective Date, UCL shall make
available to Ocera at no cost all quantities of Compound, including, without
limitation, any raw materials and intermediates, UCL currently has on-hand for
use solely in non-clinical studies. UCL shall have no other obligations under
this Agreement to supply Compound or Licensed Product to Ocera for any purposes,
including, without limitation, clinical purposes and commercial purposes, unless
otherwise mutually agreed in writing by the parties. Any quantities of Compound
supplied by either party for use solely in non-clinical studies are supplied on
an ‘as is’ basis and without any warranty or representation as to its quality or
fitness for any purpose.
2.6    Technology Transfer. Within 90 days of the Effective Date UCL shall, at
its own expense, transfer to Ocera all UCL Technology as is reasonably necessary
in order to allow Ocera to exercise fully the licences granted to Ocera under
Section 2.1, to the extent that UCL is legally entitled to disclose such UCL
Technology to Ocera. UCL shall at the request of Ocera provide Ocera, free of
charge, with up to 90 days of assistance regarding all such UCL Technology
transferred under this Section 2.6 within the 6 month period after the Effective
Date. If Ocera requires any further assistance from UCL in addition to that
provided under this Section 2.6, UCL shall use its reasonable endeavors to
provide such assistance but accepts no further obligation in this respect and
any such further assistance provided by UCL shall be charged to Ocera based on
the time spent by each of UCL’s or the University’s officers, employees,
consultants, agents, representatives, contractors and advisors engaged in
providing the further assistance at the rates set out in Exhibit C plus all
out-of-pocket expenses reasonably incurred by such individuals, such payment
shall be payable by Ocera to UCL monthly in arrears.
2.7    Non-Commercial Research. Notwithstanding the grant of the exclusive
licence under Section 2.1, UCL shall retain the right to use, and allow both (i)
the University and (ii) non-profit entities acting in collaboration with UCL
and/or the University, to use the UCL Technology solely for Non-Commercial
Research. Ocera shall have an option to take a licence to any Information that
relates to the Compound and that arises from any such Non-Commercial Research in
which Professor Rajiv Jalan and the members of his research team working at the
University are involved during the Term. Such option shall be exercisable by
Ocera giving written notice to UCL within 30 days of UCL providing details of
such Information to Ocera. Upon Ocera’s exercise of such option, the relevant
Information shall be deemed to be included within the meaning of “UCL Know-How”
and shall be subject to the provisions of this Agreement. Ocera’s license shall
be subject to the terms of any External Funding for the Non-Commercial Research
from which the relevant Information arises. UCL shall share with Ocera the terms
attached to any External Funding if such terms could adversely affect the rights
or obligations of Ocera and in these circumstances the terms and conditions
related to such External Funding will be subject to the prior written approval
of

9




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



Ocera, which may not be unreasonably withheld or delayed. In any disclosure
contemplated by this Section 2.7, UCL shall take all reasonable steps to
preserve the rights of Ocera as granted by the terms of this Agreement.
2.8    Sublicensing and Subcontracting. Ocera may sublicense and/or subcontract
its rights under this Agreement provided that it enters into a written agreement
with each Sublicensee and shall ensure that:
(a)    the provisions of the Sublicence Agreement are consistent with the
provisions of this Agreement (in particular, Sections 2.1, 2.2, 2.8, 3.4, 4.1,
5, 6.1, 7, 8, 9.1, 9.2 and 10.6) and do not place any obligations on UCL more
onerous than those set forth herein;
(b)    the Sublicence Agreement imposes obligations of confidentiality on the
Sublicensee which are no less onerous than those set out in Section 7;
(c)    the Sublicence Agreement shall be terminated if the Sublicensee
challenges, opposes or otherwise disputes (or assists any Third Party to
challenge, oppose or otherwise dispute) the ownership, validity and/or scope of
any of the UCL Technology in any court, patent office or arbitration
proceedings; and
(d)    each Sublicence Agreement names UCL as a beneficiary of the Sublicence
Agreement so that UCL has a direct right of action against the Sublicensee in
the event that the Sublicensee is in breach of the Sublicence Agreement, but
only if and to the extent that Ocera fails to timely enforce such rights on its
own behalf.
Ocera shall procure that each Sublicensee complies fully at all times with the
provisions of its Sublicence Agreement and Ocera shall be liable for all acts
and omissions of each of its Sublicensees that, if committed by Ocera, would
constitute a breach of any of the provisions of this Agreement. Ocera shall
provide UCL with a true and complete copy of any Sublicence Agreement promptly
following its execution; provided, however, that prior to providing such
Sublicence Agreement to UCL, Ocera may first redact any Confidential Information
that is not necessary to disclose to UCL in order to ensure compliance with this
Agreement.
2.9    Option Grant. UCL hereby grants to Ocera an exclusive option to license a
New Compound under the UCL NAFLD Technology (the “Option”). The Option shall
remain in effect for the duration of the Option Term provided Ocera pays to UCL
an annual option fee of $[***], the first of which will be due within 30-days of
the NAFLD Data Delivery Date. The Option Term may be extended by written
agreement between UCL and Ocera. The Option shall be exercisable by Ocera giving
written notice to UCL. Upon exercise of the Option, UCL and Ocera shall enter
into good faith negotiations to execute an exclusive license under commercially
reasonable terms.
2.10    [***]



10




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



3.
FEES AND PAYMENTS

3.1    Upfront Fee. Ocera paid to UCL a non-refundable upfront fee of
US$1,000,000 within 45 days after the Effective Date.
3.2    Milestone Payments. Within 45 days following the first occurrence of each
of the events set forth below with respect to a Licensed Product, Ocera shall
pay to UCL the milestone payment set forth below (whether such milestone is
achieved by Ocera or any of its Sublicensees):

11




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



Milestone Events for First Dosage Form (e.g., IV), First Indication (e.g., acute
hepatic encephalopathy (HE)) of a Licensed Product




Milestone Payment
Completion of Phase IIb Trial in first Major Country
Completion of Phase III Trial in first Major Country
[***]
[***]
Regulatory Approval in First Major Country
[***]
Milestone Events for First Dosage Form (e.g., IV), Second and each Subsequent
Indication (e.g., liver cirrhosis) of a Licensed Product


Milestone Payment
Completion of Phase IIb Trial in first Major Country
Completion of Phase III Trial in first Major Country
[***]
[***]
Regulatory Approval in First Major Country
[***]
Milestone Events for Second Dosage Form (e.g., oral), First Indication (e.g.,
minimal HE) of a Licensed Product


Milestone Payment
Completion of Phase IIb Trial in first Major Country
Completion of Phase III Trial in first Major Country
[***]


[***]
Regulatory Approval in First Major Country
[***]
Sales Milestones
Milestone Payment
First Calendar Year in which total annual Net Sales of all Licensed Products
equal or exceed [***]
[***]
First Calendar Year in which total annual Net Sales of all Licensed Products
equal or exceed [***]
First Calendar Year in which total annual Net Sales of all Licensed Products
equal or exceed [***]
[***]


[***]
First Calendar Year in which total annual Net Sales of all Licensed Products
equal or exceed [***]
[***]
First Calendar Year in which total annual Net Sales of all Licensed Products
equal or exceed [***]
[***]

Each of the milestone payments described in this Section 3.2 shall be payable
only one time for the first occurrence of the applicable milestone event. For
purposes of clarification, all references made to “first Major Country” shall
mean the first Major Country in which the particular milestone event is
achieved, which may or may not be the same Major Country as that in which an
earlier milestone event was achieved for the same Dosage Form and/or Indication
of a Licensed Product. The terms ‘first Dosage Form’, ‘second Dosage Form’,
‘first Indication’ and ‘second Indication’ shall apply separately in respect of
and according to the order in which the combinations of Dosage Form and

12




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



Indication meet each milestone event. Should, for example, the first Indication
or Dosage Form be abandoned for any reason in the first Major Country and a new
Indication or Dosage Form is developed, then that new Indication or Dosage Form
shall replace the first Indication or Dosage Form for purposes of the milestone
events in this Section 3.2, with milestone payments beginning with the first
milestone event to occur following the last milestone event for which a
milestone payment has already been made.
In relation to all clinical trials to which the milestone payments described in
this Section 3.2 relate, Ocera shall notify UCL of the endpoints or other
objectives of the trial and shall promptly notify UCL in writing of the
conclusion or completion of the trial together with an evaluation against the
original endpoints or other objectives for the purpose of determining
“Completion”.
The parties agree that in the event that, following the Effective Date, all
Claim Applications have been finally rejected by a court or governmental agency
of competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken by either party within the time allowed for appeal
in all of the Major Countries, the parties shall, upon written request by Ocera
to UCL, negotiate in good faith appropriate modifications to this Section 3.2 to
change any outstanding milestone events and reduce the amounts of any milestone
payments not yet paid or due to UCL. For the avoidance doubt, UCL shall not be
required to repay any sums paid by or due from Ocera in respect of milestone
events that have already occurred prior to the discussions referred to in this
paragraph.
3.3    Royalties.
(a)    Royalty Rates. During the Royalty Term, Ocera shall pay to UCL royalties
on Net Sales of Licensed Products in the Field in the Territory at the following
rates, subject to Section 3.3(b), (c) or (d), as applicable, and Section 3.4:
(i)    [***] of that portion of total annual Net Sales of Licensed Products in
the Field in the Territory that is less than or equal to [***];
(ii)    [***] of that portion of total annual Net Sales of Licensed Products in
the Field in the Territory that is greater than [***] and less than or equal to
[***]; and
(iii)    [***] of that portion of total annual Net Sales of Licensed Products in
the Field in the Territory that is greater than [***].
(b)    Reduction in Royalty Rates Where There Is No Valid Composition or Use
Claim. In any period during the Royalty Term in which there is no Valid Claim
within the UCL Patents covering the composition or use of the Compound or
Licensed Product in any country in the Territory, then:
(i)    the royalties due to UCL with respect to such Licensed Product in such
country pursuant to this Section 3.3 shall be reduced to [***] of the royalty
rates set forth in Section 3.3(a) above if there is no Generic Competition in
such country; and

13




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



(ii)    the royalties due to UCL with respect to such Licensed Product in such
country pursuant to this Section 3.3 shall be reduced to zero if there is
Generic Competition in such country.
(c)    Reduction in Royalty Rates Where There Is A Valid Composition or Use
Claim in a Major Country. In any period during the Royalty Term in which there
is a Valid Claim within the UCL Patents covering the composition or use of the
Compound or Licensed Product in any Major Country in the Territory and there is
Generic Competition in such Major Country, then, subject to Section 3.3(e):
(i)    if the market share of such Licensed Product in such Major Country, as
reported in sales by Intercontinental Medical Statistics (“IMS”), declines by at
least 15% but less than 30% compared to the market share of such Licensed
Product in such Major Country prior to Generic Competition, then the royalties
due to UCL for sales of such Licensed Product in such country pursuant to this
Section 3.3 shall be reduced to [***] of the royalty rates set forth in
Section 3.3(a) above;
(ii)    if the market share of such Licensed Product in such Major Country, as
reported in sales by IMS, declines by at least 30% but less than 45% compared to
the market share of such Licensed Product in such Major Country prior to Generic
Competition, then the royalties due to UCL for sales of such Licensed Product in
such Major Country pursuant to this Section 3.3 shall be reduced to [***] of the
royalty rates set forth in Section 3.3(a) above; and
(iii)    if the market share of such Licensed Product in such Major Country, as
reported in sales by IMS, declines by more than 45% compared to the market share
of such Licensed Product in such Major Country prior to Generic Competition,
then the royalties due to UCL for sales of such Licensed Product in such Major
Country pursuant to this Section 3.3 shall be reduced to [***] of the royalty
rates set forth in Section 3.3(a) above.
(d)    Reduction in Royalty Rates Where There Is A Valid Composition or Use
Claim in a Country Other Than a Major Country. In any period during the Royalty
Term in which there is a Valid Claim within the UCL Patents covering the
composition or use of the Compound or Licensed Product in any country in the
Territory other than a Major Country and there is Generic Competition in such
country, then, subject to Section 3.3(e):
(i)    if the market share of such Licensed Product in such country, as reported
in sales by IMS, declines by at least 15% but less than 30% compared to the
market share of such Licensed Product in such country prior to Generic
Competition, then the royalties due to UCL for sales of such Licensed Product in
such country pursuant to this Section 3.3 shall be reduced to [***] of the
royalty rates set forth in Section 3.3(a) above;
(ii)    if the market share of such Licensed Product in such country, as
reported in sales by IMS, declines by at least 30% but less than 45% compared to
the market share of such Licensed Product in such country prior to Generic
Competition, then the royalties due to UCL for sales of such Licensed Product in
such country pursuant to this Section 3.3 shall be reduced to [***] of the
royalty rates set forth in Section 3.3(a) above;

14




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



(iii)    if the market share of such Licensed Product in such country, as
reported in sales by IMS, declines by more than 45% compared to the market share
of such Licensed Product in such country prior to Generic Competition, then the
royalties due to UCL for sales of such Licensed Product in such country pursuant
to this Section 3.3 shall be reduced to [***] of the royalty rates set forth in
Section 3.3(a) above; and
(iv)    notwithstanding the foregoing, if Ocera can demonstrate that sales of
such Licensed Product in such country has rendered such Licensed Product
unprofitable, then the royalties due to UCL with respect to such Licensed
Product in such country pursuant to this Section 3.3 shall be reduced to zero.
(e)    Reduction in Royalty Rates Where There Is A Valid Composition or Use
Claim and Ocera Brings an Infringement Action. In any period during the Royalty
Term in which there is a Valid Claim within the UCL Patents covering the
composition or use of the Compound or Licensed Product in any country in the
Territory and there is Generic Competition in such country, and Ocera (or its
Sublicensee) initiates an action or proceedings to cease and/or prevent such
Generic Competition from commencing and/or continuing in such country as
contemplated by Section 5.3, then notwithstanding anything to the contrary set
forth herein, the royalties due to UCL for sales of such Licensed Product in
such country pursuant to this Section 3.3 shall be reduced to zero. If such
action results in termination of the Generic Competition in such country, then
any recovery obtained as a result of such action shall be applied in the manner
described in Section 5.3, and Ocera shall pay royalties at the then-applicable
royalty rate in accordance with this Section 3.3 on any Net Sales of such
Licensed Product in such country during the period in which there was Generic
Competition where Ocera did not pay previously pay royalties on such Net Sales
by virtue of this Section 3.3(e), plus interest on such royalties from the date
that such royalties would otherwise have been due at the at a rate equivalent to
2% above the Barclays Bank plc base lending rate then in force in London.
3.4    Royalty Credit. On a Licensed Product-by-Licensed Product basis, in the
event that Ocera or any of its Sublicensees, as applicable, obtains a license to
any intellectual property rights of a Third Party (a “Third Party License”) in
order to avoid infringing such Third Party’s patent(s) in the course of the
manufacture, use or sale of Licensed Products, Ocera shall have the right to
credit [***] of any payment made to such Third Party under such Third Party
License against up to [***] of any royalty otherwise due to UCL hereunder;
provided, however, that in no event shall the royalties due to UCL for any
Licensed Product in any Calendar Quarter be reduced to less than [***] of the
royalties then due and payable to UCL.
3.5    Partnering Opportunities Introduced by UCL. In the event that Ocera
enters into a written agreement regarding a Licensed Product with China Medical
Systems Holdings, Ltd. and/or any other Third Party which was introduced to
Ocera in writing by UCL and/or any Affiliate of UCL on or before the Effective
Date, Ocera will pay to UCL, in addition to the milestone payments made by Ocera
pursuant to Section 3.2, a percentage of all milestone payments received by
Ocera from such Third Parties under such agreements within 45 days of the
receipt of such funds at the following rates:

15




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



(a)(i)    [***] of any milestone payments received by Ocera from such Third
Party for the achievement by such Third Party of any milestone events outlined
in Section 3.2 of this Agreement up to, but not including, the milestone event
regarding Completion of successful Phase III Trial in the first Major Country
for the first Dosage Form, first Indication of Licensed Product; and


(a)(ii)    [***] of any milestone payments received by Ocera from such Third
Party for the achievement by such Third Party of any of the remaining milestone
event outlined in Section 3.2 of this Agreement, beginning with Completion of
successful Phase III Trial in the first Major Country for the first Dosage Form,
first Indication of Licensed Product; or
(b)    where the milestone events in Ocera’s written agreement with such Third
Party are structured differently to those outlined in Section 3.2 of this
Agreement, [***] of any milestone payment received by Ocera from such Third
Party relating to the first Dosage Form, first Indication of Licensed Product.
For purposes of clarification, Ocera shall not be obligated to make any payments
to UCL under this Section 3.5 unless such Third Party is required under Ocera’s
agreement with such Third Party to make such milestone payments to Ocera.
3.6    [***]
4.
PAYMENT; RECORDS; AUDITS

4.1    Payment; Reports. All payments due to UCL under this Agreement shall be
paid within 45 days of the end of each Calendar Quarter, unless otherwise
specifically provided herein. Each payment shall be accompanied by a report of
Net Sales of Licensed Products by Ocera and its Sublicensees in sufficient
detail to permit confirmation of the accuracy of the payment made, including,
without limitation the information set out in Exhibit D. Ocera shall keep, and
shall cause its Sublicensees to keep, complete and accurate records pertaining
to the sale or other disposition of Licensed Products in sufficient detail to
permit UCL to confirm the accuracy of all payments due hereunder.
All payments due to Ocera under this Agreement pursuant to Section 3.6 shall be
paid within 45 days of the end of each Calendar Quarter, unless otherwise
specifically provided herein. Each payment shall be accompanied by a report of
all revenue received by UCL from third-party licensees of the UCL NAFLD
Technology and all revenue generated by UCL commercialization of a New Compound
under the UCL NAFLD Technology. The reports shall be in sufficient detail to
permit confirmation of the accuracy of the payment made. UCL shall keep complete
and accurate records pertaining to the receipt of third-party license revenue
and sales of New Compounds under the UCL NAFLD Technology in sufficient detail
to permit Ocera to confirm the accuracy of all payments due hereunder.
4.2    Exchange Rate; Manner and Place of Payment. All payments hereunder shall
be payable in U.S. dollars. When conversion of payments from any foreign
currency is required, such conversion shall be at an exchange rate equal to the
weighted average of the rates of exchange for

16




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



the currency of the country where such Net Sales occurred as published by
OANDA.com, or such other published currency rate as mutually agreed upon in
writing by the parties, during the Calendar Quarter for which a payment is due.
All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by UCL
for payments due to UCL and by Ocera for payments due to Ocera.
4.3    VAT and Sales Tax. The parties acknowledge that no value added tax, sales
tax or similar taxes are payable in respect of any payments made by Ocera to UCL
or by UCL to Ocera under this Agreement. In the event any such taxes become
payable due to a change in the law, the parties shall promptly meet to discuss
the change and shall cooperate in good-faith to determine how best to divide and
structure payment between the parties so as to minimize the overall tax burden
on each party, but in any event the parties agree that they shall not be
entitled to derive a benefit from any such change in the law and shall pay any
such taxes due and owing by the respective parties to the extent they are
recoverable by the respective parties.
4.4    Income Tax Withholding. If any taxes are required by law to be withheld
by a party owing payment to the other party, that party will (a) deduct such
taxes from the payment made to the other party, (b) timely pay the taxes to the
proper taxing authority, and (c) send proof of payment to the other party and
certify its receipt by the taxing authority within the period for payment
permitted by the relevant law. For the avoidance of doubt, any amount withheld
by a party from any amount payable to the other party under this Agreement for
or on account of taxes shall be deemed paid to the other party for purposes of
this Agreement. The parties shall cooperate to ensure that all sums payable
under this Agreement can be lawfully paid without deduction or withholding of
tax, where this is possible under the laws of the relevant jurisdiction, and in
particular, the parties will (i) upon execution of this Agreement, (ii) promptly
upon reasonable demand by the other party, and (iii) promptly upon learning that
any form previously provided by it has become obsolete or incorrect, deliver to
the other party, or to such government or taxing authority as the other party
reasonably directs, any form or document that may be required or reasonably
requested in order to allow the other party to make any payment under this
Agreement without any deduction or withholding for or on account of any tax or
with such deduction or withholding at a reduced rate (including IRS Form
W-8BEN), with any such form or document to be accurate and completed in a manner
reasonably satisfactory to the other party and to be executed and to be
delivered with any reasonably required certification. UCL hereby represents that
it is a “foreign person” (including within the meanings used in Treasury
Regulation § 1.6041-4(a)(4) and in Treasury Regulations §§ 1.1441-1 to —9) for
all U.S. federal income tax purposes.
4.5    Audits. During the Term and for a period of three years thereafter, Ocera
shall keep (and shall cause its Sublicensees to keep) complete and accurate
records pertaining to the sale or other disposition of Licensed Products in
sufficient detail to permit UCL to confirm the accuracy of all royalty payments
due hereunder. UCL shall have the right to cause an independent, certified
public accountant reasonably acceptable to Ocera to audit such records
(including the records of Ocera’s Sublicensees) to confirm Net Sales and royalty
payments for a period covering not more than the three years preceding the date
the applicable payment was made. Such audits may be exercised during normal
business hours upon a minimum of 60 days prior written notice to Ocera, but no
more frequently than once per year. Prompt adjustments shall be made by the
parties to

17




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



reflect the results of such audit. UCL shall bear the full cost of such audit
unless such audit discloses an underpayment by Ocera of more than 5% of the
amount of royalty payments due under this Agreement, in which case, Ocera shall
bear the full cost of such audit and shall promptly remit to UCL the amount of
any underpayment.
During the term of any third-party license under the UCL NAFLD Technology, UCL
shall keep complete and accurate records pertaining to licensing revenue
received under such license in sufficient detail to permit Ocera to confirm the
accuracy of all payments due hereunder. Ocera shall have the right to cause an
independent, certified public accountant reasonably acceptable to UCL to audit
such records to confirm license revenue received by UCL and payments made to
Ocera for a period covering not more than the three years preceding the date the
applicable payment was made. Such audits may be exercised during normal business
hours upon a minimum of 60 days prior written notice to UCL, but no more
frequently than once per year. Prompt adjustments shall be made by the parties
to reflect the results of such audit. Ocera shall bear the full cost of such
audit unless such audit discloses an underpayment by UCL of more than 5% of the
amount of payments due under this Agreement, in which case, UCL shall bear the
full cost of such audit and shall promptly remit to Ocera the amount of any
underpayment.
5.
INTELLECTUAL PROPERTY

5.1    Patent Prosecution and Maintenance. Ocera shall have first right, but not
the obligation, to file, prosecute and maintain all patent applications and
patents included in the UCL Patents. UCL and its Affiliates and employees of UCL
or its Affiliate shall testify in any legal proceeding, sign all lawful papers,
execute all divisional, continuing and reissue applications, make all rightful
oaths and generally do everything possible to aid Ocera to file, prosecute and
maintain all such patent applications and patents in all countries. Ocera shall
be responsible for all costs, fees and expenses, including attorneys’ fees,
incurred from and after the Effective Date in connection with the filing and
prosecution of such patent applications and the maintenance of such patents.
Ocera shall consult with and take account of any reasonable views expressed by
UCL, provided such views are expressed by UCL within any reasonable timeframe
notified to UCL by Ocera, on all substantial matters concerning prosecution
strategy and shall keep UCL informed of progress with regard to the filing,
prosecution and maintenance of the UCL Patents by providing UCL with copies of
official actions, amendments and responses with respect to such prosecution.
Ocera agrees to notify UCL in writing in a timely manner if it does not desire
to support the continued prosecution or appeals or maintenance of any patent
applications or patents included in the UCL Patents. In the event Ocera declines
to pursue the filing, prosecution or maintenance of any patent applications or
patents included in the UCL Patents, UCL may, at its own expense, continue to
prosecute or maintain such patent application or patent; provided that UCL will
first discuss with Ocera and consider in good faith any reasons for not
continuing to prosecute or maintain such patent application or patent. In the
event UCL elects to continue such prosecution or maintenance of such patent
application or patent in accordance with the immediately preceding sentence, the
licence granted to Ocera in respect of such patent application or patent under
Section 2.1 shall immediately terminate and the relevant patent application or
patent shall cease to be a UCL Patent for the purposes of this Agreement except
that the license granted to Ocera under a UCL Patent that is also a UCL NAFLD
Patent shall not terminate and shall not cease to be a UCL Patent for the
purposes of this Agreement.

18




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



5.2    Patent Term Extension and Restoration. The parties shall cooperate in
obtaining any patent term extension, restoration or supplemental protection
certificates or their equivalents in any country where applicable to UCL
Patents. Ocera shall have first right, but not the obligation, to elect to seek
such patent term extension, restoration or supplemental protection, and UCL
shall abide by such election and shall take reasonable steps to assist Ocera in
obtaining any such patent term extension, restoration or supplemental
protection, including by providing Ocera with copies of any Information
Controlled by UCL which is reasonably necessary or useful in connection
therewith; provided that Ocera will first discuss with UCL and consider in good
faith any reasons for not seeking such patent term extension, restoration or
supplemental protection. In the event and to the extent Ocera declines to
exercise its right in respect of any patent, whether any patent within the UCL
Patents or any other patent relating to a Licensed Product, UCL shall have the
right, at its own expense, to make the election to seek the relevant patent term
extension, restoration or supplemental protection, and Ocera shall abide by such
election and shall take reasonable steps to assist UCL in obtaining any such
patent term extension, restoration or supplemental protection, including by
providing UCL with copies of any Information Controlled by Ocera which is
reasonably necessary or useful in connection therewith; provided that UCL will
first discuss with Ocera and consider in good faith any reasons for not seeking
such patent term extension, restoration or supplemental protection.
5.3    Infringement by Third Parties. UCL and Ocera shall promptly notify the
other in writing of any alleged or threatened infringement of any UCL Patent of
which they become aware. Ocera shall have the first right to bring and control
any action or proceeding with respect to infringement of any of the UCL Patents
in the Territory at its own expense and by counsel of its own choice, and UCL
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If Ocera fails to bring an action or proceeding
within (a) 90 days following the notice of alleged infringement or (b) 10 days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, UCL shall have the right
to bring and control any such action at its own expense and by counsel of its
own choice, and Ocera shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice; provided that UCL
will first discuss with Ocera and consider in good faith any reasons for not
bringing such an action. The party that brings and controls such action or
proceeding shall keep the other party updated regarding the status and costs of
such action or proceeding. In no event shall either party admit the invalidity
of, or after exercising its right to bring and control an action under this
Section 5.3, fail to defend the validity of, any UCL Patent without the other
party’s prior written consent. Neither party shall have the right to settle any
patent infringement litigation under this Section 5.3 relating to any UCL Patent
without the prior written consent of the other party, which shall not be
unreasonably withheld. Except as otherwise agreed by the parties as part of a
cost-sharing arrangement, any recovery obtained by either party in connection
with or as a result of any action contemplated by this Section 5.3, whether by
settlement or otherwise, shall be shared in order as follows: (i) the party that
initiated and prosecuted the action shall recoup all of its costs and expenses
incurred in connection with the action; (ii) the other party shall then, to the
extent possible, recover its costs and expenses incurred in connection with the
action; (iii) where Ocera initiated and prosecuted the action, any remaining
amounts after such reimbursement of the parties’ costs and expenses that are
attributable to lost sales or lost profits with respect to Licensed Products
shall be treated as Net Sales of Licensed Products for purposes

19




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



of this Agreement; and (iv) any other remaining amounts after such reimbursement
of the parties’ costs and expenses shall belong to the party that brought and
controlled such action. Where any party to any patent infringement litigation
contemplated by this Section 5.3 counterclaims for revocation of any of the UCL
Patents then, where Ocera has initiated and prosecuted such litigation, Ocera
shall notify UCL of such counterclaims and Section 5.4 shall apply in respect of
such counterclaims.
5.4    Revocation. UCL and Ocera shall promptly notify the other in writing of
the commencement of any proceeding where the validity of any of the UCL Patents
is at issue, including opposition proceedings in respect of European patents and
interference proceedings in respect of US patents (“Revocation Proceedings”).
Ocera shall have the first right but not the obligation to defend the Revocation
Proceedings. If Ocera does not wish to defend or continue to defend Revocation
Proceedings then Ocera shall notify UCL and UCL may at its own cost and expense
defend or continue to defend such Revocation Proceedings; provided that UCL will
first discuss with Ocera and consider in good faith any reasons for not
defending or continuing to defend the Revocation Proceedings. Each party shall
provide, subject to the availability of suitably qualified staff, with such
assistance as the other party shall reasonably request in connection with any
Revocation Proceedings (providing the requesting party agrees to pay the other
party’s reasonable out-of-pocket expenses properly incurred in providing the
requested assistance). For the avoidance of doubt, in no circumstances shall
either party be required to refund any payments previously made under this
Agreement including in the case where a UCL Patent is wholly or partly revoked,
cancelled or otherwise cease to be in force.
5.5    Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activities pursuant
to this Agreement infringe or may infringe the intellectual property rights of
such Third Party. UCL shall have the sole right to control any defense of any
such claim involving alleged infringement of Third Party rights by UCL’s
activities at its own expense and by counsel of its own choice, and Ocera shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Ocera shall have the sole right to control any
defense of any such claim involving alleged infringement of Third Party rights
by Ocera’s activities at its own expense and by counsel of its own choice, and
UCL shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Neither party shall have the right to
settle any patent infringement litigation under this Section 5.5 in a manner
that diminishes the rights or interests of the other party without the written
consent of such other party, which shall not be unreasonably withheld.
6.
REPRESENTATIONS AND WARRANTIES

6.1    Mutual Representations and Warranties. Each party represents and warrants
to the other that: (a) it is duly organized and validly existing under the laws
of its jurisdiction of incorporation or formation, and has full corporate or
other power and authority to enter into this Agreement and to carry out the
provisions hereof; (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate or partnership action; and (c) this Agreement is legally
binding upon it, enforceable in accordance with its terms,

20




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it.
6.2    UCL Representations and Warranties. UCL represents and warrants to Ocera
that, as of the Effective Date:
(a)    UCL is the sole owner of all UCL Patents and any rights in the UCL
Know-How.
(b)    UCL has the right, power and authority to grant the licenses contemplated
under this Agreement.
(c)    To UCL’s knowledge, without having made any searches or enquiries, the
practice of the UCL Technology to develop or commercialize Compounds or Licensed
Products in the Field in the Territory by UCL or its Affiliates prior to the
Effective Date does not infringe any issued Patents of any Third Party, and UCL
has received no written notice, and does not have knowledge of any threat or
claim, of infringement or misappropriation of any alleged rights asserted by any
Third Party against UCL or any of its Affiliates in relation to the UCL
Technology.
(d)    To UCL’s knowledge, without having made any searches or enquiries, there
is no Information that UCL or any of its Affiliates Controls which relates
directly to the Compound in the Field in the Territory other than the UCL
Know-How.
(e)    All inventors of any inventions claimed by the UCL Patents were employees
or contractors of UCL or its Affiliate at the time such invention was made and
have an obligation to assign their entire right, title and interest in and to
such inventions and the corresponding UCL Patents to UCL, and, to UCL’s
knowledge, no person, other than those persons named as inventors in any UCL
Patents, is an inventor of the invention(s) claimed in such UCL Patents.
(f)    UCL has not received written notice concerning the institution or
possible institution of any interference, reexamination, reissue, revocation or
nullification proceeding involving any UCL Patents.
For the purposes of this Section 6.2, “UCL’s knowledge” shall be limited to the
actual knowledge as at the Effective Date of the Business Managers and Directors
of UCL.
6.3    Disclaimer. Except as expressly set forth herein, THE COMPOUNDS,
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED HEREUNDER ARE PROVIDED “AS
IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, each party expressly does not warrant
(a) the success of any Compound

21




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



or Licensed Product or (b) the safety or usefulness for any purpose of the
technology it provides hereunder.
6.4    Limitation of Liability. EXCEPT FOR PAYMENTS UNDER SECTION 3 OR LIABILITY
FOR BREACH OF SECTION 7, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 6.4 shall not be construed to limit Ocera’s
indemnification obligations under Section 9.1. Except for liability for breach
by UCL of its obligations with respect to the license granted to Ocera under
Section 2.1, or for breach by UCL of Section 7, UCL’s liability, whether arising
under this Agreement or arising in relation to any activities contemplated by
this Agreement, shall to the maximum extent permitted by all applicable law, not
exceed $10 million or the total amount received by UCL under this Agreement as
of the date of any claim, whichever is greater.
6.5    Notwithstanding anything to the contrary in Section 6.4, nothing in this
Agreement limits or excludes either party’s liability for (a) death or personal
injury or (b) fraud.
7.
CONFIDENTIALITY

7.1    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the parties, the parties agree
that, during the Term and thereafter, the receiving party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Information furnished to it by the other party pursuant to this Agreement or the
Nondisclosure Agreement, whether in oral, written, graphic or electronic form
(collectively, “Confidential Information”). Each party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its (but no less than
reasonable care) own to ensure that its employees, agents, consultants and other
representatives do not disclose or make any unauthorized use of the Confidential
Information. Each party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Confidential Information.
7.2    Exceptions. Confidential Information shall not include any information
which the receiving party can prove by competent written evidence: (a) is now,
or hereafter becomes, through no act or failure to act on the part of the
receiving party, generally known or available; (b) is known by the receiving
party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the receiving party by a Third Party, as a matter
of right and without restriction on disclosure; or (d) is the subject of a
written permission to disclose provided by the disclosing party.
7.3    Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party to the extent such disclosure is reasonably
necessary in the following instances:
(a)    filing or prosecuting Patents as permitted by this Agreement;

22




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



(b)    regulatory filings for Licensed Products by Ocera and its Sublicensees;
(c)    prosecuting or defending litigation as permitted by this Agreement;
(d)    complying with applicable court orders or governmental regulations;
(e)    disclosure to Affiliates, Sublicensees, employees, consultants and agents
in connection with performance of activities contemplated by this Agreement or
to other Third Parties in connection with due diligence or similar
investigations by such Third Party relating to this Agreement, including,
without limitation, disclosure to potential Third Party investors in
confidential financing documents, provided, in each case, that any such
Affiliate, Sublicensee, employee, consultant, agent or Third Party agrees to be
bound by at least equivalent terms of confidentiality and non-use to those set
forth in this Section 7.
Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
7.3(c) or (d), it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure, take into account the reasonable
requests of the other party in relation to the content of such disclosure, and
use efforts to secure confidential treatment of such information at least as
diligent as such party would use to protect its own confidential information,
but in no event less than reasonable efforts. In any event, the parties agree to
take all reasonable action to avoid disclosure of Confidential Information
hereunder. The parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the parties with the Securities
and Exchange Commission or as otherwise required by applicable laws, rules or
regulations.
7.4    Publications. Each party to this Agreement recognizes that the
publication of papers regarding results of and other information regarding
research or development activities with respect to the Compound and Licensed
Products, including oral presentations and abstracts, may be beneficial to both
parties provided such publications are subject to reasonable controls to protect
Confidential Information. Accordingly, a party shall have the right to review
and comment on any material proposed for disclosure or publication by the other
party, such as by oral presentation, manuscript or abstract, which includes
information related to (i) the Compound and/or Licensed Products to the extent
that such material is proposed for disclosure by Professor Rajiv Jalan and the
members of his research team working at the University or (ii) any Confidential
Information of such party. Before any such material is submitted for
publication, the party proposing publication shall deliver a complete copy to
the other party at least 30 days prior to submitting the material to a publisher
or initiating any other disclosure. Such other party shall review any such
material and give its comments to the party proposing publication within 15 days
of the delivery of such material to such other party. With respect to oral
presentation materials and abstracts, such other party shall make reasonable
efforts to expedite review of such materials and abstracts, and shall return
such items as soon as practicable to the party proposing publication with
appropriate comments, if any, but in no event later than 15 days from the date
of delivery to the non-publishing party. The publishing party shall comply with
the other party’s request to delete references to the Confidential Information
in any such material and agrees to delay any submission for publication or other
public disclosure for a period of up to an additional 90 days for the purpose of
preparing and filing appropriate patent applications.

23




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



7.5    Publicity. It is understood that the parties intend to coordinate the
issuance of press releases announcing the execution of this Agreement and agree
that each party may desire or be required to issue subsequent press releases
relating to this Agreement or activities hereunder. The parties agree to consult
with each other reasonably and in good faith with respect to the text and timing
of such press releases prior to the issuance thereof, provided that a party may
not unreasonably withhold consent to such releases and shall provide comments on
such releases within five days of receipt, and that either party may issue such
press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure. In addition, following the initial press releases announcing this
Agreement, either party shall be free to disclose, without the other party’s
prior written consent, the existence of this Agreement, the identity of the
other party and those terms of the Agreement which have already been publicly
disclosed in accordance herewith. Ocera shall not use the name or logo of UCL or
the University in any press release or product advertising, or for any other
promotional purpose, without first obtaining UCL’s written consent; provided
that Ocera need only obtain prior written consent one time for disclosure of the
name or logo of UCL or the University for use in a particular context and where
the name or logo of UCL or the University is being used in the same way as has
previously been approved by UCL.
8.
TERM AND TERMINATION

8.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue in each country in the Territory until the
expiration of the last Royalty Term in such country, unless earlier terminated
in accordance with Section 8.2. After the expiration of this Agreement, on a
country-by-country basis, in each country in the Territory, Ocera will retain
the licenses granted under Section 2.1, except that such licenses shall be fully
paid-up and royalty‑free. For the avoidance of doubt, such fully paid up and
royalty free licences only apply upon expiration of this Agreement as opposed to
earlier termination under Section 8.2.
8.2    Termination.
(a)    Termination for Cause. Each party shall have the right to terminate this
Agreement upon 60 days’ prior written notice to the other party upon the
occurrence of any of the following:
(i)    Upon or after (1) an order is made or a resolution is passed for the
winding up of the other party (other than a dissolution or winding up for the
purpose of reconstruction or amalgamation), (2) a liquidator, administrative
receiver, receiver, or trustee is appointed in respect of a material part of the
other party’s assets or business, (3) as a consequence of financial difficulties
the other party makes or proposes any voluntary arrangement with its creditors,
(4) the other party ceases to continue its business, (5) the other party becomes
unable to pay its debts as and when they fall due or (6) as a consequence of
debt and/or maladministration, the other party takes or suffers any similar or
analogous action to those listed in (1) - (5) above; or
(ii)    Upon or after the breach of any material provision of this Agreement by
the other party if the breaching party has not cured such breach where it is
capable of being cured within the 60-day period following written notice of
termination by the non-breaching party. Material

24




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



provisions shall for the purposes of this Subsection 8.2(a)(ii) include without
limitation Sections 2.1, 2.2, 2.6, 2.7, 2.8, 3.1, 3.2, 3.3, 3.5, 4.1, 4.2, 4.4,
4.5, 5, 7, 8.3, 9.1, 9.2, 10.1 and 10.6.
(b)    Termination by Ocera. Ocera shall have the right to terminate this
Agreement for any reason upon 90 days’ prior written notice to UCL.
(c)    Termination by UCL. Without prejudice to any other right or remedy, UCL
shall have the right to terminate this Agreement if Ocera or any of its
Sublicensees or Affiliates challenge, petition to revoke, oppose or otherwise
dispute, or directly or indirectly assist any Third Party to challenge, petition
to revoke, oppose or otherwise dispute, the validity and/or scope of any of the
UCL Patents including the validity of any of the claims of the UCL Patents.
8.3    Effect of Termination; Surviving Obligations.
(a)    Upon termination of this Agreement for any reason:
(i)    except as otherwise provided in Section 8.3(a)(ii), all rights under the
license granted by UCL to Ocera under Section 2.1 shall automatically terminate
and revert to UCL;
(ii)    UCL shall, and it hereby does, grant to Ocera a fully-paid, perpetual,
irrevocable, worldwide, exclusive, royalty-free license, with the right to
sublicense and further sublicense, to use the Licensed Results (as defined in
clause 4.4 of the Collaboration Agreement) for any and all uses and UCL shall
provide to Ocera copies of any materials forming part of the Licensed Results in
its possession to the extent such materials are reasonably necessary in order to
enable the practice of such license;
(iii)    any Sublicence Agreements granted under Section 2.8 by Ocera shall
remain in effect, but shall be assigned to UCL;
(iv)    Ocera shall return all UCL Know-How in its possession (except for any
and all UCL Know-How to which Ocera retains a license under Section 8.3(a)(ii))
to UCL within 60 days of such termination;
(v)    UCL shall have the option to acquire from Ocera, subject to the
negotiation of mutually agreeable terms, all regulatory approvals, clinical data
and other similar information and items related to the Compound and Licensed
Product owned by Ocera; and
(vi)    Ocera shall within 30 days following expiry or termination pay to UCL
all sums due to it under this Agreement in respect of the period up to and
including the date of expiration or termination, including without limitation
any sums due pursuant to Sections 2.4 and 3.
(b)    Following the expiration of the Term under Section 8.1, Ocera will retain
the licenses granted to it under Section 2, except that all such licenses shall
be fully paid and irrevocable.
(c)    Expiration or termination of this Agreement shall not relieve the parties
of any obligation accruing prior to such expiration or termination. Except as
otherwise provided herein,

25




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



the provisions of Section 1, 3 (to the extent sums remain payable), 2.9, 2.10,
3.6, 4, 5.5, 6.3, 6.4, 6.5, 7.1, 7.2, 7.3, 7.5, 8.3, 8.4, 8.5, 9 and 10 shall
survive the expiration or termination of this Agreement. In addition, Section
8.1 shall survive any expiration of this Agreement. Termination of this
Agreement shall not limit any other rights and remedies of the parties.
(d)    Within 30 days following the expiration or termination of this Agreement,
except to the extent and for so long as a party retains license rights under
Section 8.3(a) or (b), each party shall deliver to the other party any and all
Confidential Information of the other party in its possession.
8.4    Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.
8.5    Damages; Relief. Subject to Section 8.4 above, termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.
9.
INDEMNIFICATION

9.1    Indemnification by Ocera. Ocera hereby agrees to save, defend and hold
UCL and its Affiliates and their respective directors, officers, employees and
agents (each, a “UCL Indemnitee”) harmless from and against any and all demands,
liabilities, expenses and/or loss, including reasonable legal expense and
attorneys’ fees (collectively, “Losses”) to which any UCL Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise directly or indirectly out of: (i)
the practice by Ocera of any license granted to it under Section 2.1; or (ii)
the manufacture, use, handling, storage, sale or other disposition of any
Licensed Product by Ocera or any of its Sublicensees; except, in each case, to
the extent such Losses result from the negligence or willful misconduct of any
UCL Indemnitee or the breach by UCL of any material warranty, representation,
covenant or agreement made by UCL in this Agreement.
9.2    Insurance. Ocera shall effect and maintain at its own expense
comprehensive general commercial liability insurance (including product
liability coverage for the Licensed Products), in the sum of not less than US
$1,000,000 per claim and US $5,000,000 in aggregate. Ocera shall at its own
expense increase the value and scope of its insurance as necessary to provide
coverage for its development and commercialization of the Licensed Products,
consistent with industry standards. The insurance required under this Section
9.2 shall be effected and maintained to ensure that Ocera is covered at all
times under such insurance during the Term relating to the Licensed Products.
Annually, Ocera shall promptly provide to UCL a certificate of insurance
reflecting that the insurance coverage required under this Article 9.2 is in
effect. If Ocera fails to comply with its obligations under this Section 9.2
then UCL may obtain any such insurance and Ocera shall pay UCL the cost thereof
on demand.
9.3    Control of Defense. Any entity entitled to indemnification under this
Section 9 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such

26




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



Losses with counsel reasonably satisfactory to the indemnified party. If such
defense is assumed by the indemnifying party with counsel so selected, the
indemnifying party will not be subject to any liability for any settlement of
such Losses made by the indemnified party without its consent (but such consent
will not be unreasonably withheld or delayed), and will not be obligated to pay
the fees and expenses of any separate counsel retained by the indemnified party
with respect to such Losses.
10.
GENERAL PROVISIONS

10.1    Dispute Resolution.
a.
In the event of any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, the parties shall try to settle
their differences amicably between themselves first, by referring the disputed
matter to the Chief Executive Officer of Ocera and the Managing Director of UCL.
Either party may initiate such informal dispute resolution by sending written
notice of the dispute to the other party, and, within 15 days after such notice
(or such longer period as may be agreed by the parties), such representatives of
the parties shall meet for attempted resolution by good faith negotiations.

b.
If the representative of the parties have not been able to resolve the dispute
within 15 days after such meeting or if the representatives of either party will
not meet the other, then, any and all claims, disputes or controversies arising
under, out of, or in connection with this Agreement, shall be referred to and
resolved by final and binding compulsory arbitration in London, England (or
other location agreed in writing by the parties) pursuant to and in accordance
with the then-current rules of the London Court of International Arbitration.

c.
The arbitration shall be conducted by one arbitrator to be mutually agreed upon
by the parties. Within 15 days after the reference of the dispute to binding
arbitration, the parties shall select one person to act as the arbitrator;
provided, however, that if the parties are unable to agree upon an arbitrator
within 15 days after the reference of the dispute to binding arbitration, then
the arbitrator shall be appointed in accordance with the rules of the London
Court of International Arbitration.

d.
Either party may apply to the arbitrator for interim injunctive relief until the
arbitrator has rendered his or her award or the controversy is otherwise
resolved. Either party may also, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending the
arbitrator’s decision.

e.
The arbitrator shall have no power to add to, subtract from or modify any of the
terms or conditions of this Agreement, nor to award punitive damages. The
arbitrator may award compound interest at commercial rates. The arbitrator may
also award interim relief and grant specific performance.


27




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



f.
Any award rendered in such arbitration shall be in writing and state the reasons
upon which it is based and shall be final and binding on the parties, who
undertake to carry it out without recourse to any judicial proceedings in any
jurisdiction whatsoever seeking annulment, setting aside, modification or any
diminution or impairment of its terms or effect.

g.
Each party shall bear its own costs and expenses and attorneys’ fees and an
equal share of the arbitrator’s fees and any administrative fees of arbitration,
provided that the arbitrator shall be authorized to determine whether a party is
the prevailing party, and if so, to award to that prevailing party reimbursement
for its reasonable costs and expenses, including reasonable attorneys’ fees, in
connection with arbitration of such controversy or claim.

h.
By agreeing to this binding arbitration provision, the parties understand that
they are waiving certain rights and protections which may otherwise be available
if a dispute between the parties were determined by litigation in court,
including, without limitation, the right to seek or obtain certain types of
damages precluded by this provision, the right to a jury trial and certain
rights of appeal.

i.
Notwithstanding anything to the contrary in this Section 10.1, any dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright, (b) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory, shall not be subject to the arbitration
provisions of this Section 10.1 and shall be subject to the exclusive
jurisdiction of the courts of England and Wales.


28




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



10.2    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of England and Wales, excluding its
conflicts of laws principles.
10.3    Entire Agreement; Modification. This Agreement is both a final
expression of the parties’ agreement and a complete and exclusive statement with
respect to all of its terms. This Agreement supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein, including the
Nondisclosure Agreement and the Original Agreement, but excluding the
Collaboration Agreement. Each party acknowledges that, in entering into this
Agreement, it has not relied on, and shall have no right or remedy in respect
of, any statement, representation, assurance or warranty (whether made
negligently or innocently) other than as expressly set out in this Agreement.
Each party waives all rights and remedies which, but for this Section 10.3,
might otherwise be available to it in respect of such statement, representation,
assurance or warranty. Nothing in this Section 10.3 shall limit or exclude any
liability for fraud. This Agreement may only be modified or supplemented in a
writing expressly stated for such purpose and signed by the parties to this
Agreement.
10.4    Relationship Between the Parties. The parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the parties. Neither party is a legal representative of the
other party, and neither party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other party for any purpose whatsoever.
10.5    Non-Waiver. The failure of a party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.
10.6    Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party without the prior written consent of the other party
(which consent shall not be unreasonably conditioned, delayed or withheld);
provided, however, that Ocera may assign this Agreement and its rights and
obligations hereunder without UCL’s consent in connection with the transfer or
sale of all or substantially all of the business of Ocera relating to Licensed
Products to a Third Party, whether by merger, sale of stock, sale of assets or
otherwise.
The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.
10.7    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it, and
the Contract (Rights of Third Parties) Act 1999 shall not apply to this
Agreement save that the University shall be entitled to

29




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



enforce Section 9.2. Notwithstanding the foregoing, the consent of the
University shall not be required in the event that the parties vary or terminate
this agreement by mutual agreement.
10.8    Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.
10.9    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earliest of: (a) the date of actual receipt; (b) if
mailed, five days after the date of postmark; or (c) if delivered by overnight
courier, the next business day the overnight courier regularly makes deliveries.
If to Ocera, notices must be addressed to:
Ocera Therapeutics, Inc.
525 University Avenue, Suite 610
Palo Alto, CA 94301
United States of America
Attention: Chief Executive Officer
Telephone: (650) 475 0158
Facsimile: (650) 521 5677


If to UCL, notices must be addressed to:
UCL Business PLC
97 Tottenham Court Road
London, W1T 4TP
England
Attention: Managing Director
Telephone: + 44 (0) 20 7679 9000
Facsimile: + 44 (0) 20 7679 9838


10.10    Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement by reason
of any event beyond such party’s reasonable control including but not limited to
acts of God, fire, flood, explosion, earthquake, or other natural forces, war,
civil unrest, accident, destruction or other casualty, any lack or failure of
transportation facilities or any other event similar to those enumerated above.
Such excuse from liability shall be effective only to the extent and duration of
the event(s) causing the failure or delay in performance and provided that the
party has not caused such event(s) to occur. Notice of a party’s failure or
delay in performance due to force majeure must be given to the other party
within 10 days after its occurrence. All delivery dates under this Agreement
that have been affected by force

30




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



majeure shall be tolled for the duration of such force majeure. In no event
shall any party be required to prevent or settle any labor disturbance or
dispute. Notwithstanding the foregoing, should the event(s) of force majeure
suffered by a party extend beyond a three‑month period, the other party may then
terminate this Agreement by written notice to the non-performing party, with the
consequences of such termination as set forth in Sections 8.3, 8.4 and 8.5.
10.11    Interpretation.
(a)    Captions & Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.
(b)    Singular & Plural; Interpretation of Other Terms. All references in this
Agreement to the singular shall include the plural where applicable, and all
references to gender shall include both genders and the neuter. Use of the word
“including” in this Agreement shall be deemed to be followed by the phrase
“without limitation” or like expression and shall not be construed to limit any
general statement which it follows to the specific or similar items or matters
immediately following it. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under GAAP
consistently applied, but only to the extent consistent with its usage and the
other definitions in this Agreement.
(c)    Articles, Sections & Subsections. Unless otherwise specified, references
in this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.
(d)    Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.
(e)    Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against either party, irrespective of which party may
be deemed to have caused the ambiguity or uncertainty to exist.
(f)    English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.
(g)    Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument. This
Agreement may be executed and delivered by facsimile and upon such delivery the
facsimile signature will be deemed to have the same effect as if the original
signature had been delivered to the other party.

31




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



[Remainder of this page intentionally left blank.]



32




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amended
and Restated LICENSE AGREEMENT as of the date first written above.
UCL BUSINESS PLC                    OCERA THERAPEUTICS, INC.
By:    /s/ Dr. Anne Lane                By:    /s/ Gaurav Aggarwal            
Name:    Dr. Anne Lane                    Name:    Gaurav Aggarwal            
Title:    Executive Director                Title:    Chief Business
Officer        





33

--------------------------------------------------------------------------------

Confidential

EXHIBIT A
UCL Patents


Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential



Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 




2




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential

EXHIBIT B
UCL Know-How
All the UCL Know how has been provided to Ocera as part of the due diligence
documents sent in August 2008. These can be classified as follows:
a. Published information, relating to the background. [See Publications section
of the due diligence package]
b. Grant Applications to study L-ornithine Phenylacetate. [See MRC Award for
clinical trials section of the due diligence package]
c. Published information specifically relating to the technology: [See
Publications section of the due diligence package; Academic Papers: PUB7; and
folder: Abstracts and Presentations] [See POC Clinical Trials section of the due
diligence package].
d. Unpublished information on the subject which has been submitted but awaiting
resubmission. [See Animal Studies section of the due diligence package].
e. Data referring to technology that have been presented at meetings. [See
Publications section of the due diligence package; Abstracts and Presentations]
f. Data with respect to the OP salt: [See Regarding New Salt section of the due
diligence package]
g. On-going but still incomplete studies:
1.
Evaluation of OP vs Placebo in a rat model of Cirrhosis. [Funding: Liver Failure
Labs, UCLB]

a.
Submitted to Hepatology. Comments to extend the model to 10 days to show effect
and neuropsychological tests

i.
Studies extended to 10 days, demonstration of synergy and persistent ammonia
reduction [approx 50 rats]

ii.
Neuropsychological studies underway [12 rats]

iii.
TO DO: Amino acids and Phenylacetylglutamine

iv.
Resubmit paper by end Nov. 2008



2.
Evaluation of OP vs Placebo in a devascularised pigs [Funding: Liver Failure
Labs and Norwegian Medical research council]

a.
On going studies/to finish

i.
Interorgan Metabolism of ammonia and amino acids

ii.
Brain Histology

iii.
Brain Microdialysis

iv.
White matter vs Grey matter

v.
Discovery: LCMS and NMR spectroscopy




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential



3.
OP vs Placebo in Cirrhotic Rats [PK/PD study] [Funding: UCLB]

a.
On-going: Aim to determine best dose and combination of administration [n=48]

b.
End Points: Ammonia, Amino acid; PAG; Brain Water

i.
Single Bolus

ii.
Bolus followed by Infusion for 6 hours

iii.
Bolus followed by infusion for 16 hours

iv.
Bolus followed by Infusion for 24 hours

v.
O:P: 1:1

vi.
O:P: 2:1

vii.
O:P: 1:2

viii.
Total dose: 0.1; 0.3 and 0.6 gm/Kg

c.
Effectiveness

i.
Neuropsychology



4.
Inflammation, Ammonia and the Brain

a.
Study in Cirrhotic rats treated with LPS. Randomised to OP, OP + Infliximab; OP
alone or Infliximab alone

b.
N=24 rats

c.
It may be worth considering trialing AST 12O either by itself or together with
OP in this model.

d.
Data needs analysis




2




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



EXHIBIT C
Consultation Rates


We provide a range of consultancy rates to reflect various UCL or University
employees that may be required to provide Ocera with further assistance beyond
that agreed in 2.6. All such additional work will have the prior written
approval of Ocera so that UCL and Ocera can discuss the level of expertise and
materials required by Ocera.
A per day (p. d.) rate is calculated as 7 hrs and includes overheads. Technician
through to Research Associate £200 - £400 p. d., Junior to Senior Lecturer
£600-800 p. d., Reader £1000 p.d, Professor £1,250 to £1,500 p.d.



3




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



Exhibit D
Royalty Statements


1.
In respect of each country where Licensed Products were supplied during a
Calendar Quarter:-



1.1.
the Net Sales of each type of Licensed Product supplied expressed both in local
currency and in U.S. Dollars together with conversion rates used;



1.2.
the royalty rate applicable to each type of Licensed Product supplied in that
country;



1.3.
the calculation of the royalties payable in respect of each type of Licensed
Product; and



1.4.
the total amount of royalties payable in respect of that country;



2.
For the world as a whole:-



2.1.
the total amount of royalties payable under Section 3.3;



2.2.
the amount of any deduction made pursuant to Sections 1.24, 3.3 and 3.4; and



2.3.
the amount of any withholding tax deducted pursuant to Section 4.4.



3.
In respect of any Licensed Products sold or disposed of between or among Ocera
and its Affiliates for resale or supplied in any other circumstances other than
an arm’s-length transaction exclusively for money, pursuant to Section 1.24:-



3.1.
the amount of each type of Licensed Product supplied; and



3.2.
the actual price at which the Licensed Products were supplied and the nature and
value of any other consideration provided for the Licensed Products.




4




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential





Exhibit E
Experts Procedure


1.
Any dispute arising out of or in connection with Section 1.24 of this Agreement
and/or its performance shall be referred to an expert by either party serving on
the other party notice (“Referral Notice”) that it wishes to refer the dispute
to an expert

2.
The dispute shall be determined by a single independent impartial expert who
shall be agreed between the parties or, in the absence of agreement between the
parties within 30 days of the service of a Referral Notice, be appointed by the
then President of the Institute of Chartered Accountants or any successor
organisation thereto.

3.
30 days after the appointment of the expert pursuant to paragraph 2 both parties
shall exchange simultaneously statements of case in no more than 10,000 words,
in total, and each side shall simultaneously send a copy of its statement of
case to the expert.

4.
Each party may, within 30 days of the date of exchange of statement of case
pursuant to paragraph 3, serve a reply to the other side's statement of case in
no more than 10,000 words. A copy of any such reply shall be simultaneously sent
to the expert.

5.
Subject to paragraph 8, there shall be no oral hearing. The expert shall issue
his decision in writing to both parties within 30 days of the date of service of
the last reply pursuant to paragraph 4 above or, in the absence of receipt of
any replies, within 60 days of the date of exchange pursuant to paragraph 3.

6.
The seat of the dispute resolution shall be the normal place of residence of the
expert.

7.
The language of the dispute resolution shall be English.

8.
The expert shall not have power to alter, amend or add to the provisions of this
Agreement, except that the expert shall have the power to decide all procedural
matters relating to the dispute, and may call for a one day hearing if desirable
and appropriate.

9.
The expert shall have the power to request copies of any documents in the
possession and/or control of the parties which may be relevant to the dispute.
The parties shall forthwith provide to the expert and the other party copies of
any documents so requested by the expert.

10.
The expert shall decide the dispute as an expert and not as an arbitrator.

11.
The decision of the expert shall be final and binding upon both parties except
in the case of manifest error. The parties hereby exclude any rights of
application or appeal to any court, to the extent that they may validly so
agree, and in particular in connection with any question of law arising in the
course of the reference out of the award.


5




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



12.
The expert shall determine the proportions in which the parties shall pay the
costs of the expert's procedure. The expert shall have the authority to order
that all or a part of the legal or other costs of a party shall be paid by the
other party.

13.
All documents and information disclosed in the course of the expert proceedings
and the decision and award of the expert shall be kept strictly confidential by
the recipient and shall not be used by the recipient for any purpose except for
the purposes of the proceedings and/or the enforcement of the expert’s decision
and award.

14.
The parties shall not, and shall procure that their respective Affiliates and
Sublicensees shall not, make any announcement, or comment upon, or originate any
publicity, or otherwise provide any information to any Third Party (other than
its legal advisors) concerning the experts proceedings including the fact that
the parties are in dispute, the existence of the experts proceedings, and/or any
decision or award of the expert.




6




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

Confidential



EXHIBIT F
UCL NAFLD Patents


Country:
Status:
Application No.
Filing Date:
[***]
[***]
[***]
[***]








7




* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



